
	
		I
		111th CONGRESS
		2d Session
		H. R. 4901
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2010
			Mr. Moran of Kansas
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Appropriations,
			 Ways and Means,
			 Education and Labor,
			 the Judiciary,
			 Natural Resources,
			 House Administration, and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To repeal the Patient Protection and Affordable Care
		  Act.
	
	
		1.RepealEffective as of the enactment of the Patient
			 Protection and Affordable Care Act, such Act is repealed, and the provisions of
			 law amended or repealed by such Act are restored or revived as if such Act had
			 not been enacted.
		
